*270ORDER
The Disciplinary Review Board on June 7, 1996, having filed with the Court its decision concluding that IGNACIO SAAVEDRA, JR., of WEST NEW YORK, NEW YORK, who was admitted to the bar of this State in 1972, should be suspended for his violations of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 8.4(d) (conduct prejudicial to the administration of justice), and RPC 1.15 and RPC 8.4(c) (for failure to return an unearned retainer);
And the Disciplinary Review Board having further concluded that respondent should be required to complete ten hours of ethics courses within a period of one year and that respondent should practice only under the supervision of a proctor for a period of one year following his restoration;
And good cause appearing;
It is ORDERED that IGNACIO SAAVEDRA, JR., is hereby suspended from the practice of law for a period of three months, effective February 10, 1997, and until the further Order of the Court; and it is further
ORDERED that respondent shall provide the Office of Attorney Ethics with proof of his successful completion of ten hours of ethics courses within a period of one year; and it is further
ORDERED that respondent shall practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year following his restoration to the practice of law, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*271ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.